t c summary opinion united_states tax_court bruce r hoffman and debra s hoffman petitioners v commissioner of internal revenue respondent docket no 21050-10s filed date bruce r hoffman and debra s hoffman pro_se christopher a pavilonis and a gary begun for respondent summary opinion goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed michael p tyson represented petitioners at trial mr tyson entered his appearance in date and filed a motion to withdraw on date which the court granted on date bruce r hoffman submitted all briefs for petitioners unless otherwise indicated section references are to the internal revenue continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and accuracy-related_penalties for and as follows year deficiency dollar_figure big_number big_number after concessions the issues for decision are penalty sec_6662 dollar_figure big_number big_number continued code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar respondent concedes that petitioners are entitled to a reduction in other income reported on schedule c profit or loss from business of dollar_figure for additionally respondent determined that petitioners are entitled to additional deductions on schedules c for taxes and licenses of dollar_figure dollar_figure and dollar_figure for and respectively we note that respondent listed these additional deductions as an issue on brief but did not provide any argument because respondent allowed the deductions in the notice_of_deficiency made no argument against the deductions and presented no evidence that petitioners were not entitled to additional deductions for taxes and licenses this issue is deemed conceded by respondent see also rule the notice_of_deficiency also included an itemized_deduction computational adjustment and self-employment_tax computational adjustments these issues are to be resolved in the parties’ rule_155_computations consistent with the court’s opinion whether petitioners are entitled to various deductions in excess of those respondent allowed from petitioners’ schedules c for the years at issue we hold that they are not whether petitioners have unreported schedule c gross_receipts or sales for the years at issue we hold that they do whether petitioners are liable for sec_6662 accuracy-related_penalties for the years at issue we hold that they are and whether mrs hoffman is entitled to relief from joint_and_several_liability under sec_6015 we hold that she is background petitioners resided in south carolina at the time they petitioned this court for redetermination of the determined deficiencies and accuracy-related_penalties petitioners filed form sec_1040 u s individual_income_tax_return claiming married_filing_jointly status for and mr hoffman obtained a bachelor’s degree in history from the university of maryland a law degree from southwestern university school of law and a master’s in tax law from new york university mr hoffman has been practicing law since and is admitted to practice in south carolina california district of columbia and before this court during the years at issue mr hoffman was the sole member and manager of the law office of bruce r hoffman llc law office the law office is a general practice with an emphasis in tax estate_planning probate business and real_estate mrs hoffman holds a bachelor’s degree in political science and has no background in finance in and she was a substitute teacher and in she did some work for a newspaper she was not involved with the finances or business operations of the law office during the years at issue sometime in petitioners applied for a residential_loan mr hoffman estimated his monthly income at dollar_figure on the application mrs hoffman signed all relevant loan documents notice_of_deficiency petitioners reported the revenue and expenses attributed to the law office on schedules c of form sec_1040 for the years at issue petitioners reported schedule c gross_receipts or sales attributable to the law office of dollar_figure dollar_figure and dollar_figure for and respectively petitioners reported schedule c total expenses attributable to the law office of dollar_figure dollar_figure and dollar_figure for and respectively on the basis of a bank_deposits analysis respondent determined that petitioners had unreported income in addition respondent disallowed certain deductions that petitioners had claimed on schedules c of the and tax returns schedule c unreported income during the years at issue petitioners maintained bank accounts with bb t and lowcountry national bank in and petitioners maintained a bank account with first citizens bank and in petitioners maintained a bank account with regions bank the bb t account appears to have been the primary account for the law office for and the regions bank account appears to have been the primary account for the law office for respondent subpoenaed petitioners’ bank statements because petitioners did not provide them when requested after reviewing bank statements and interviewing mr hoffman respondent performed a bank_deposits analysis and removed nontaxable items relevant nontaxable items removed include a dollar_figure bb t credit line and dollar_figure in bb t credit card advances for a dollar_figure credit line advance and a dollar_figure in credit card advances for and a dollar_figure first citizens bank advance loan for cumulatively credit card advances after removing nontaxable items respondent determined that petitioners had failed to report additional schedule c gross_receipts or sales of dollar_figure dollar_figure and dollar_figure for and respectively schedule c deductions deductions for the law office for the years at issue include the following expense supplies meals and entertainment insurance other than health travel repairs and maintenance bad_debt office dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number big_number big_number during the audit mr hoffman mailed respondent boxes with copies of checks and invoices in a folder labeled business_expenses for each year at issue the boxes contained no general ledger or spreadsheet or any other document that indicated which expense was deducted under each category in addition mr hoffman testified to substantiate schedule c expenses for the years at issue because documents provided for and were undifferentiated and unorganized respondent allowed expense deductions for and on the basis of the substantiated expenses for after the audit was completed respondent returned all boxes of documents to petitioners respondent allowed deductions for the following schedules c expenses in the amount specified for each year at issue expense supplies meals and entertainment insurance other than health travel repairs and maintenance bad_debt office amount dollar_figure big_number big_number big_number big_number on date respondent issued petitioners a notice_of_deficiency determining deficiencies of dollar_figure dollar_figure and dollar_figure and penalties of dollar_figure dollar_figure and dollar_figure for and respectively petitioners timely petitioned this court for redetermination of the determined deficiencies and accuracy-related_penalties for the years at issue document production on date respondent sent petitioners a letter requesting that they provide documentation to substantiate the expenses disallowed in the notice_of_deficiency and a lso identify which deposits are nontaxable for and petitioners did not provide the information and documents requested on date respondent filed a motion to compel production of documents petitioners objected to respondent’s motion stating that t he irs having already received and had the opportunity to review all this documentation and information it is burdensome and oppressive on petitioners in an order dated date this court found petitioners’ objections to be groundless and ordered them to produce the documents requested in a facsimile dated date respondent informed petitioners that if they needed additional records such as credit card statements they may issue a subpoena to obtain those records and t he tax_court website contains information for issuing a subpoena to third parties petitioners did not subpoena any additional records on date petitioners moved for reconsideration of the date order in their request for reconsideration petitioners sought a protective_order and an extension of time to comply with the date order this court then issued an order dated date denying a protective_order and granting an extension of time the date order stated in relevant part if respondent does not have copies of petitioners’ credit card statements petitioners must obtain those records from their credit card companies or find other evidence to support their position in order to satisfy petitioners’ burden of proving that some of the deposits are nontaxable petitioners first must produce the documents to respondent their failure to do so may result in the court’s refusing to allow petitioners to introduce the requested documents as evidence at trial on date respondent filed a second motion to compel production of documents requesting that petitioners provide documents to substantiate the schedule c expenses for which deductions were disallowed in the notice_of_deficiency for the years at issue petitioners responded that they are analyzing their records beginning in tax_year and moving forward and will provide the documentation requested as they progress before trial this court ordered the parties to exchange any documents or materials they expected to offer into evidence at trial at least days before the first day of the trial session petitioners did not exchange any documents respondent made a motion in limine to exclude petitioners’ documents not exchanged pursuant to the court’s pretrial order at trial this court granted respondent’s motion in limine in part to exclude documents that relate to sec_274 expenses and allowed the introduction of documents that specifically relate to nontaxable income and other deductible expenses continuances petitioners’ case at docket no 12727-10l was originally set for trial beginning date on date petitioners moved to consolidate the case at docket no 12727-10l with the case at hand and moved to continue this court granted petitioners’ motions and set trial for the week of date on date petitioners again moved to continue this court granted petitioners’ motion and set trial for the week of date on date petitioners moved to continue a third time additionally petitioners moved for voluntary dismissal in docket no 12727-10l we granted petitioners’ motion to dismiss on date petitioners moved to have this case conducted as a small_tax_case pursuant to sec_7463 petitioners also reasserted their motion to continue and moved to have this case tried at an upcoming small case trial session rather than the regular case trial session scheduled this court granted petitioners’ motion to have the proceedings conducted as a small_tax_case and denied the motion to continue discussion i presumption of correctness as a general_rule the court will not look behind a notice_of_deficiency to examine the evidence used the propriety of the commissioner’s motives or administrative policy or procedure used in making the determination 79_tc_185 62_tc_324 the rationale for this rule is that a trial before the tax_court is a de novo proceeding and our decision is based on the merits of the record before us and not on the merits of the administrative record 73_tc_394 greenberg’s express inc v commissioner t c pincite we have however recognized two limited exceptions to the general_rule where there is substantial evidence of unconstitutional conduct by the commissioner and in the so-called naked assessment cases involving unreported income where the commissioner introduces no evidence but rests on the presumption of correctness and the taxpayer challenges the notice_of_deficiency on the grounds that it is arbitrary 82_tc_299 aff’d 770_f2d_381 3d cir see also 428_us_433 in neither circumstance has this court held the notice_of_deficiency invalid graham v commissioner t c pincite see riland v commissioner t c pincite jackson v commissioner t c pincite greenberg’s express inc v commissioner t c pincite 61_tc_61 the thrust of petitioners’ argument is that the notice_of_deficiency is invalid because respondent did not summon petitioners’ credit card records and respondent based expense deductions for and on substantiated expense deductions for petitioners contend that the notice_of_deficiency falls into the narrow category of a naked assessment requiring that audit results must be thrown out because no real audit was done we disagree on the basis of petitioners’ income_tax returns for the years at issue records petitioners supplied subpoenaed bank statements and oral testimony respondent determined the deficiencies for the years at issue respondent issued a report explaining that because limited records were provided oral testimony was accepted for numerous items and amounts that were substantiated for were allowed for and because the expenses were recurring respondent’s determination does not constitute a naked assessment and we will not look behind the notice moreover courts have approved the commissioner’s use of estimates assumptions extrapolations and the like in calculating a taxpayer’s income see eg 745_f2d_541 9th cir aff’g tcmemo_1982_371 713_f2d_496 9th cir aff’g davies v commissioner tcmemo_1981_438 extrapolation of information from an earlier year to determine the extent of unreported income for a later year may not be an unreasonable approach depending upon all the facts and circumstances see 975_f2d_534 8th cir aff’g in part rev’g in part tcmemo_1991_140 796_f2d_303 9th cir aff’g tcmemo_1984_601 555_f2d_27 2d cir jackson v commissioner t c pincite further respondent’s use of extrapolation to allow recurring deductions for and was more favorable to petitioners than denying deductions for those years in full the commissioner’s deficiency determination ordinarily is entitled to a presumption of correctness see 324_f3d_1289 11th cir aff’g tcmemo_2001_43 however when the commissioner determines that a taxpayer received unreported income the determination in the notice_of_deficiency must be supported by an evidentiary foundation linking the taxpayer to an income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 the commissioner need only provide a minimal showing that the taxpayer failed to report income id the presumption of correctness applies once the court determines that the commissioner provided the minimal evidentiary showing and the taxpayer bears the burden of proving that the notice_of_deficiency is arbitrary or erroneous see 596_f2d_358 9th cir rev’g 67_tc_672 jackson v commissioner t c pincite dunne v commissioner tcmemo_2008_63 respondent introduced evidence that mr hoffman was the sole member and manager of the law office and deposited proceeds from his law practice into petitioners’ bank accounts with bb t for and and regions for see 87_tc_74 holding that bank_deposits evidence receipt of income accordingly we conclude that respondent laid the requisite minimal evidentiary foundation for the contested unreported income adjustments and that respondent’s determinations are entitled to a presumption of correctness therefore petitioners bear the burden of proving that the notice_of_deficiency was arbitrary or erroneous ii burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with the substantiation requirements maintained all records required under the code and cooperated with reasonable requests for witnesses information documents meetings and interviews see also 116_tc_438 petitioners have neither alleged that sec_7491 applies nor established that they complied with the requirements of sec_7491 to substantiate items to maintain required records and to fully cooperate with respondent's reasonable requests rather petitioners argue that because bank deposit records were used to estimate income when there were income logs and other documentation of income available for all three years means that the presumption of correctness accorded notices of deficiency do not apply here and that the burden should shift to respondent petitioners rely on 58_tc_792 to argue that the burden shifted to r espondent to prove that petitioners had unreported income suarez unlike this case involved a notice_of_deficiency determination based on illegally acquired records from the taxpayer petitioners’ reliance on suarez here is misplaced as respondent’s determination was based on petitioners’ bank deposit records which were lawfully obtained by subpoena thus the burden remains with petitioners to prove that the determinations are erroneous iii unreported income gross_income includes all income from whatever source derived sec_61 taxpayers are required to maintain books_and_records sufficient to establish the amount of their gross_income sec_6001 if the taxpayer fails to do this then the commissioner may reconstruct the taxpayer’s income through the use of any reasonable method see 348_us_121 54_tc_1530 the commissioner’s reconstruction need not be exact but it must be reasonable in the light of all the surrounding facts and circumstances 92_tc_661 a bank_deposits method the bank_deposits method has long been upheld as a reasonable means of determining income where a taxpayer is unwilling or unable to provide adequate books_and_records 96_tc_858 aff’d 959_f2d_16 2d cir fisher v commissioner tcmemo_1997_450 bank_deposits are deemed prima facie evidence of income and the taxpayer bears the burden of showing that the deposits were not taxable_income but were derived from a nontaxable source see 591_f2d_1243 9th cir 94_tc_654 citing tokarski v commissioner t c the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge in reconstructing income using the bank_deposits method see 102_tc_632 after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the bank_deposits analysis is unfair or inaccurate see id pincite dileo v commissioner t c pincite the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner t c pincite using the bank_deposits method respondent determined that petitioners had unreported income for the years at issue respondent determined that mr hoffman received dollar_figure dollar_figure and dollar_figure of unreported income related to the law office for and respectively the record indicates that petitioners’ income logs and other documentation of income were not readily understandable petitioners did not produce bank statements when they were requested thus respondent summoned the bank records directly from petitioners’ banks we conclude from the record that respondent reasonably relied on the bank_deposits method to determine petitioners’ income and petitioners bear the burden of proving that respondent’s bank_deposits analysis is unfair or inaccurate see sec_446 petzoldt v commissioner t c pincite sec_1 b income_tax regs b bank_deposits analysis petitioners argue that respondent’s bank_deposits analysis is inaccurate mr hoffman contends that all income was correctly reported and that any additional deposits were from credit card advances mr hoffman however has not provided any documentation or other credible_evidence supporting his contention at trial mr hoffman was asked how he knew specific items were not taxable in response mr hoffman testified that the credit card statements would’ve showed that if respondent summonsed those like i asked respondent removed dollar_figure dollar_figure and dollar_figure in credit card advances from taxable_income for and respectively petitioners offered no objective evidence that any deposits identified by respondent were nontaxable for the years at issue sec_7602 authorizes the commissioner to issue an administrative_summons to compel the taxpayer and third parties with relevant information to produce books_and_records and testify nothing in sec_7602 requires the commissioner to issue a summons petitioners were informed by both respondent and this court that if they wished to obtain their credit card records they had to personally get them from their credit card companies petitioners chose not to subpoena their credit card records and now attempt to rely on records they themselves failed to maintain and subsequently failed to acquire we decline to accept mr hoffman’s self-serving and unverified testimony that certain deposits were nontaxable see tokarski v commissioner t c pincite iv schedule c expenses deductions are a matter of legislative grace with the taxpayer bearing the burden of proving entitlement to the deductions claimed 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 aff’d 540_f2d_821 5th cir taxpayers are required to maintain sufficient records to establish the amounts of income and deductions sec_6001 higbee v commissioner t c pincite sec_1_6001-1 income_tax regs in some circumstances this court may apply the cohan_rule to estimate an expense that a taxpayer establishes is deductible but does not otherwise substantiate the precise amount of see 39_f2d_540 2d cir this court may apply the cohan_rule however only if the record supplies a basis upon which to estimate the deductible expense see 85_tc_731 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 122_tc_305 certain deductions including those relating to travel meals and entertainment are subject_to heightened substantiation requirements see sec_274 in deciding whether a taxpayer has satisfied his or her burden of substantiating a deduction we are not required to accept the taxpayer’s self-serving testimony tokarski v commissioner t c pincite petitioners argue that they have numerous boxes of documents in support of their claim that expenses underlying all their claimed deductions were adequately substantiated and that these boxes should have been admitted into evidence petitioners’ own counsel described the boxes as containing a range of somewhat organized to not organized at all expense information receipts checks their cancelled checks bank statements respondent first requested these substantiating documents from petitioners in date and continued to request documents up until trial in date petitioners however did not comply with respondent’s requests because petitioners did not exchange any documents respondent made a motion in limine to exclude all documents not exchanged we granted respondent’s motion in part stating that we would consider specific documents that are tied to specific points of testimony or that relate to r espondent’s income determinations or would in fact support specific well organized discussions of schedule c expenses that are not subject_to code sec_274 we provided petitioners the opportunity to include documents related to schedule c expenses in a supplemental stipulation of facts to make an offer of proof at trial and to testify as to their expenses petitioners did not avail themselves of this opportunity at trial mr hoffman provided limited testimony regarding expenses which did not establish the general total amount of the business_expenses to allow an estimation under cohan see 200_f3d_785 fed cir we therefore sustain respondent’s disallowance of the claimed deductions in excess of the amounts allowed v sec_6662 penalty the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also higbee v commissioner t c pincite once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs sec_6662 and b and imposes a accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 because their underpayments for the years at issue resulted from negligence or disregard of rules or regulations and were due to substantial understatements of income_tax as defined by sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent argues that petitioners’ failure to keep and produce documentation substantiating income and expenses supports the imposition of the accuracy-related_penalty for negligence for the years at issue respondent also argues that as an attorney with specialized knowledge in tax law mr hoffman should have been aware of his duty to maintain adequate_records of income and expenses petitioners do not contend that they acted with reasonable_cause and in good_faith in the preparation of their income_tax returns rather petitioners argue that they had legitimate arguments for all deductions claimed however petitioners failed to present any documentation supporting their claim and petitioners did not present any arguments in brief or at trial relating to specific deductions claimed we agree with respondent consequently we hold that petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue with the amounts of those penalties to be determined by the parties in their rule_155_computations vi relief from joint_and_several_liability in general married taxpayers who file a joint_return are jointly and severally liable for the tax arising from the return sec_6013 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that she is entitled to sec_6015 relief rule a both the scope and standard of review in cases requesting relief from joint_and_several_liability are de novo 132_tc_203 a taxpayer may seek relief from joint_and_several_liability under sec_6015 if the taxpayer has filed a joint_return for the taxable_year on the return there is an understatement_of_tax attributable to the other taxpayer the taxpayer establishes that in signing the return she did not know and had no reason to know of the understatement taking into account the facts and circumstances it is inequitable to hold the taxpayer liable for the deficiency attributable to the understatement and the taxpayer elects relief from joint_and_several_liability within two years of the beginning of the collection activities these conditions are stated in the conjunctive and the taxpayer must satisfy all five in order to be awarded relief 119_tc_306 aff’d 101_fedappx_34 6th cir respondent contends that mrs hoffman failed to satisfy the third requirement if this case were appealable appeal would lie in the fourth circuit because the court_of_appeals for the fourth circuit has not spoken on this issue we will apply the standard of whether a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 94_tc_126 quoting 872_f2d_1499 11th cir aff’g t c memo aff’d 992_f2d_1132 11th cir in establishing that she had no reason to know the taxpayer must show that she was unaware of the circumstances that gave rise to the error and was not merely unaware of the tax consequences id pincite 86_tc_228 aff’d 826_f2d_470 6th cir this standard applies to an understatement_of_tax resulting from underreporting income and from improperly claiming deductions bokum v commissioner t c pincite respondent argues that mrs hoffman knew or had reason to know of the understatement_of_tax attributable to the underreporting of gross_receipts on the schedules c because she had signature_authority over the family’s bank accounts and she signed a mortgage application which estimated mr hoffman’s monthly gross_income higher than was reported on the income_tax returns for and mrs hoffman was not involved with the law office business and had no knowledge of the law office income additionally we are not persuaded that an estimate of income on the loan application gave mrs hoffman reason to know of the underreported income a review of the return would have revealed mr hoffman’s reported gross_receipts and claimed business_expense deductions however a review of these items on the return would not necessarily have revealed that mr hoffman’s gross_receipts were underreported or that his expense deductions were overstated see phemister v commissioner tcmemo_2009_201 taking into account all of the facts and circumstances that may be drawn from the record we conclude that it would be inequitable to hold mrs hoffman liable for the deficiencies in tax attributable to mr hoffman accordingly mrs hoffman has satisfied all the requirements for relief under sec_6015 with respect to the understatements of tax for the years at issue we hold that she is entitled to relief under sec_6015 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit because of concessions and computational adjustments decision will be entered under rule
